DETAILED ACTION
Response to Amendment/Argument
This office action is in response to communication received on 05/18/2022. The response presented amendment to claims 1-15 and 17; and cancelled 16  is hereby acknowledged.
Applicant’s arguments 
with respect to specification and claim objection is persuasive in light of the amendment made to the abstract and claims. 
with respect to the rejections of claims under 35 USC § 101  is persuasive in light of the canceled claim.
with respect to the rejections of claim 16 under 35 USC § 112 is persuasive. Thus the rejection is withdrawn in light of the canceled claim.
with respect to the rejection of claims 1-15 and 17 under 35 USC § 103  is persuasive.  
Allowable Subject Matter
Claims 1-15 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record includes US 20190029605 A1 and FR 2914739 A1.
US 20190029605 A1 discloses a method and apparatus for estimating the physical activity exerted by an upper limb of a person comprising: (a) Acquiring, by inertial measurement means solidly attached to a forearm of said upper limb of said person, an angular speed of said forearm; (b) Estimating, by data processing means, a torque exerted by the muscles of an arm of the upper limb on said forearm as a function of the measured angular speed, of an orientation of said forearm, and of physical parameters of said forearm; (c) Determining, by the data processing means, a power exerted by the upper limb as a function of the estimated torque and of the measured angular speed.
FR 2914739 A1 discloses a device has magnetometers spatially distributed in a zone of a place where a magnetic field is disturbed, and integrated to inertial measurement units. An electronic calculating and acquisition card uses data of the magnetometers to estimate a speed that is not directly measured, of a solid body, by using a specific equation. The equation comprises parameters such as magnetic field, instantaneous angular rotation speed, passage matrix of landmark related to the body, and Hessian matrix constituted of field gradients whose measurement is obtained directly by the magnetometers. 
With respect to claims 1 and 12, the references separately or in combination do not appear to teach estimation, by the data processor, of at least one component of the movement of said object using, at least one equation other than magnetic linking said component of the movement of said object and the at least one acquired item of information representative of the movement of the object; according to the calculated value of the parameter representative of the stationary or otherwise character of the magnetic field at the magnetic measurement unit, at least one magnetic equation linking said component of the movement of said object and the at least one acquired component of the magnetic field and/or an i-th derivative of the magnetic field.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861 



/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861